Citation Nr: 9905518	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for residuals of left 
leg injury.

3.  Entitlement to service connection for temporomandibular 
joint disease.

4.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.

5.  Entitlement to a compensable rating for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


REMAND

The appellant served on active duty from November 1976 to 
September 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).

The appellant requested a hearing before a member of the 
Board (Travel Board Hearing) in his July 1997 substantive 
appeal.  As the request for this particular hearing has not 
been withdrawn, the claim must be remanded for scheduling of 
a Travel Board Hearing to ensure full compliance with due 
process requirements.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

VARO should schedule the appellant for a 
Travel Board Hearing to be conducted at 
the local VA office.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Veterans Appeals (the 
Court) for additional development or other appropriate action 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 
(West 1991 & Supp. 1996) (History and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs all VAROs to provided expeditious handling of all 
cases that have been remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


